 
 
IB 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 1801 
 
AN ACT 
To amend title 49, United States Code, to provide for expedited security screenings for members of the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Risk-Based Security Screening for Members of the Armed Forces Act. 
2.Security screening for members of the Armed Forces 
(a)In generalSection 44903 of title 49, United States Code, is amended by adding at the end the following: 
 
(m)Security screening for members of the Armed Forces 
(1)In generalThe Assistant Secretary of Homeland Security (Transportation Security Administration), in consultation with the Department of Defense, shall develop and implement a plan to provide expedited security screening services for a member of the armed forces, and, to the extent possible, any accompanying family member, if the member of the armed forces, while in uniform, presents documentation indicating official orders for air transportation departing from a primary airport (as defined in section 47102).  
(2)ProtocolsIn developing the plan, the Assistant Secretary shall consider— 
(A)leveraging existing security screening models used to reduce passenger wait times;  
(B)establishing standard guidelines for the screening of military uniform items, including combat boots; and  
(C)incorporating any new screening protocols into an existing trusted passenger program, as established pursuant to section 109(a)(3) of the Aviation and Transportation Security Act (49 U.S.C. 114 note), or into the development of any new credential or system that incorporates biometric technology and other applicable technologies to verify the identity of individuals traveling in air transportation.  
(3)Rule of constructionNothing in this subsection shall affect the authority of the Assistant Secretary to require additional screening of a member of the armed forces if intelligence or law enforcement information indicates that additional screening is necessary.  
(4)Report to CongressThe Assistant Secretary shall submit to the appropriate committees of Congress a report on the implementation of the plan. . 
(b)Effective dateNot later than 180 days after the date of enactment of this Act, the Assistant Secretary shall implement the plan required by this Act.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
